Exhibit 99.7 Pro Forma Condensed Combined Financial Statements (Unaudited) (in thousands, unless otherwise noted) The following unaudited pro forma condensed combined statement of operations gives effect to the December 2014 acquisition by Solar Power, Inc., of Sinsin Renewable Investment Limited (“Sinsin”) and its subsidiaries. On September 9, 2014, Solar Power, Inc. and its indirectlywholly-owned subsidiary, SPI China (HK) Limited, entered into a Share Sale & Purchase Agreement with Sinsin Europe Solar Asset Limited Partnership and Sinsin Solar Capital Limited Partnership to purchase all of their outstanding capital stock of Sinsin. The historical financial information of Sinsin included elsewhere in this Form8-K/A has beenprepared in accordance with International Financial Reporting Standards (“IFRSs”) as issued by the International Accounting Standards Board (“IASB”) and presented in Euros. IFRSs includes International Accounting Standards (“IAS”) and related interpretations. The unaudited pro forma financial statements presented herein include adjustments to convert the basis of the financial statements of Sinsinfrom IFRSs to U.S. generally accepted accounting principles (“U.S. GAAP”) and to translate the Euro amounts into U.S. dollars. The pro forma condensed combined balance sheet as of September 30, 2014, and the pro forma condensed combined statement of operations for the nine-month period ended September 30, 2014, and the notes thereto are included herein. No pro forma combined statement of operation for the year ended December 31, 2013 is presented as Sinsin was only incorporated on May 8, 2013 and its consolidated revenue was entirely generated by those wholly-owned subsidiaries acquired since its date of incorporation. The unaudited pro forma condensed combined statement of operations is based on the individual historical consolidated statement of operations of Solar Power, Inc. and Sinsin for the nine-month period ended September 30, 2014 giving effect to the acquisition of Sinsinas if it had occurred on January1, 2014. The pro forma statement of operations reflects only pro forma adjustments expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined balance sheet is based on the individual historical consolidated balance sheet of Solar Power, Inc. and Sinsin as at September 30, 2014 giving effect to the acquisition of Sinsin as if it had occurred on September 30, 2014.The unaudited pro forma condensed combined financial statements reflects adjustments to give effect to pro forma events that are (1)directly attributable to the acquisition, (2)factually supportable, and (3)expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements. In addition, the unaudited pro forma condensed combined financial statements and notes thereto should be read in conjunction with (1)Solar Power, Inc.’s annual report on Form 10-K, including the audited consolidated financial statements for the year ended December31, 2013, and the notes relating thereto, (2)Sinsin’s audited consolidated financial statements for the period from May 8, 2013 (date of incorporation) to December31, 2013, and the notes relating thereto, and (3)the Solar Power, Inc. Form 10-Q for the second quarter ended June30, 2014, including the unaudited interim condensed consolidated financial statements for the six-months ended June30, 2014. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Nine-month period e nded September 30 , 201 4 (
